United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        December 5, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-50286
                           Summary Calendar



ALBERT ZUNIGA,

                                      Plaintiff-Appellant,

versus

UNIVERSITY HEALTH SYSTEM; ROBERT C. SCHENCK,
JR., Dr.; JOHN C. SPARKS, Dr.,

                                      Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-619
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Albert Zuniga, TDCJ-ID #1157220, has filed an application

for leave to proceed in forma pauperis (“IFP”) on appeal,

following the district court’s dismissal of his 42 U.S.C. § 1983

complaint.     By moving for IFP, Zuniga is challenging the district

court’s certification that IFP status should not be granted on

appeal because his appeal is not taken in good faith.        Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    Based on its previous

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50286
                                -2-

conclusion that Zuniga’s claims were either frivolous or failed

to state a claim on which relief could be granted, the district

court concluded that an appeal would be futile because there was

no substantial question for review and certified that the appeal

was not taken in good faith.

     Zuniga’s claims against University Health Systems for the

actions of its employees and his claims against Dr. Schenck and

Dr. Sparks for negligence and malpractice are not cognizable in a

42 U.S.C. § 1983 complaint.    See Eason v. Thaler, 73 F.3d 1322,

1327 (5th Cir. 1996); Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991).   Claims of deliberate indifference to medical

needs may be raised in a 42 U.S.C. § 1983 complaint, but Zuniga

has failed to state a claim because his allegations merely show

disagreement with the course of medical treatment.    See Varnado,

920 F.2d at 321.   Zuniga also has failed to state a claim under

the Americans with Disabilities Act; he has not alleged that the

defendants were responsible for his loss of job status or good-

time credits, and he has failed to show he is a “qualified

individual with a disability.”   See Lightbourn v. County of El

Paso, Texas, 118 F.3d 421, 428 (5th Cir. 1997).

     Because all of Zuniga’s federal claims were properly

dismissed, we also conclude that the district court did not abuse

its discretion in declining to consider his state-law claims

under its supplemental jurisdiction.    See Batiste v. Island

Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999); 28 U.S.C.
                            No. 03-50286
                                 -3-

§ 1367.   Finally, because Zuniga’s complaint was based on legally

inarguable positions, there was no need for the district court

to conduct a hearing or allow discovery.      See Eason v. Thaler,

14 F.3d 8, 10 (5th Cir. 1994); Parker v. Carpenter, 978 F.2d 190,

191-92 nn.2-3 (5th Cir. 1992).

     Zuniga has not shown that the district court erred in

certifying that an appeal would not be taken in good faith.

Accordingly, we uphold the district court’s order certifying that

the appeal presents no nonfrivolous issues.     His appeal also is

without arguable merit and is frivolous.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Zuniga’s motion for leave

to proceed IFP is DENIED and his appeal is DISMISSED.      Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal and the district court’s

dismissal of Zuniga’s complaint count as strikes under 28 U.S.C.

§ 1915(g).   See   Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).    Zuniga previously earned a strike in Zuniga v. University

Health System, No. 02-51237 (5th Cir. July 9, 2003)(unpublished),

and he was cautioned that future frivolous civil suits and

appeals would invite the imposition of sanctions.     Because Zuniga

has accumulated at least three strikes under 28 U.S.C. § 1915(g),

he is BARRED from proceeding IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.      See

28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915 BAR IMPOSED.